I | - 1 -
Case 1:18-cv-12230-CM Document5 Filed 02/06/19 Page 1 of 4

RECEIVED
SONY PRO SE OFFICE

20I9FEB~6 ANTE &S

ane,

Dear Judge.
Feb. 5, 2019

Concerning of the case # 18CV12230, recently, | found a condition
the Federal Court hearing case that “ Diversity of Citizenship” cases-
where it is alleged that the parties are citizens different states and
where the actual damages are in excess of $ 75,000.00.

| would like to submit to the court the detailed amount actual
property damages over $ 75,000.00 which | have been deprived by the
unfair investigation and judgement with the faked documents in South
Korea.

The roughly estimated property damages including the copy right,
the intellectual property right and my real estate properties, are over
USA $ 200, 000,000.

Sincerely Yours,

God bless you.

Plaintiff of the Docket # 18cv12230

 

Michael H. Kim
| __] |
Case 1:18-cv-12230-CM Document5 Filed 02/06/19 Page 2 of 4

Jf Pro Se Office

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DANIEL PATRICK MOYNIHAN UNITED STATES COURTHOUSE

500 PEARL STREET, ROOM 200
NEW YORK, NEW YORK 10007

Ruby J. Krajick
CLERK OF COURT

SUBJECT MATTER JURISDICTION
(Should you file your case in federal court?)

Federal courts are courts of limited jurisdiction. In other words, only certain types of cases may be
heard in federal court. State courts, on the other hand, are courts of general jurisdiction — they are
permitted to hear a much wider range of claims, including many federal claims.

Only two types of cases may be heard in federal district court:

1. "Federal Question" cases- where it is alleged that a federal law has been violated;

2. "Diversity of Citizenship" cases - where it is alleged that the parties are citizens of different
states and where the actual damages are in excess of $75,000.00.

IF YOUR CASE DOES NOT FALL INTO ONE OF THESE. TWO CATEGORIES, THEN IT DOES NOT BELONG
IN FEDERAL COURT. This does not necessarily mean that you £0 not have a good case. You may have a good case, but
it may be acase that a federal court does not have the power to hear. If a federal court cannot hear your case because it
does not have jurisdiction over your type of claim, you may be able to file your case in an appropriate state court.

Federal Question Cases:

A"federal question" case means your case is based on a violation of federal law. See 28 U.S.C.§ 1331.
The law involved may be from the United States Constitution or it may be one of the laws passed by
Congress (typically found in the United States Code or "U.S.C."). If your lawsuit is based on a violation of

federal law, it generally does not matter how muchor how little you claim in damages (the amountof
compensation you are seeking). Here are some examples of cases that involve "federal questions":

Example 1: Employment Discrimination: If you believe you have been denied a job or a
promotion or are being treated unfairly at your job because of discrimination, then you may be able to bring a
lawsuit in federal court. This is a "federal question" case because there are federal laws that prohibit
employment discrimination based on race, color, gender, religion, national origin, (42 U.S.C. § 2000-e), age
(29 U.S.C. § 621), and disability (42u.s.c. § 12112).

Note: Generally you must exhaust your administrative remedies with the Equal Employment
Opportunity Commission (EEOC) before filing such a claim in federal court.

Example 2: Civil Rights Violations: If you believe 2 government official has violated your rights *
under the United States Constitution, you may sue in federal court. The Civil Rights Act, 42 U.S.C. § 1983,

allows such claims to be filed.
I | i L

Case 1:18-cv-12230-CM Document5 Filed 02/06/19 Page 3 of 4

Example 3: Copyright Infringement: If-you own the registered copyright to a book, photo, song,
or other creative work, and believe that someone has copied it without your permission, you may file a suit
in federal court. The claim involves a Federal question because it involves federal copyright laws, 17 U.S.C.
§ 101.

°

Diversity of Citizenship Cases:

A "diversity of citizenship" case is where your case is between citizens of different states. (See 28
U.S.C. § 1332). If your case is based ona violation of state law and not federal-law, you can sue in federal
court only if you and the people who are suing are citizens of different states, For example, a lawsuit based
on a car accident usually involves state law. Therefore, it is not a"federal question" case. But, so long as the
plaintiff and the defendants are not from the same state and the damages exceed $75,000.00, a federal court
may be able to hear the case.

Diversity of citizenship can sometimes exist when one party to a lawsuit is a citizen of a state and the
opposing party is a corporation (28 U.S.C. § 1332(¢) (1)), someone who is not a citizen of the United States
(28 U.S.C. § 1332(a) (2)) or a foreign-country (28 U.S.C.§ 1332(a)(4)). :

There are two other requirements for diversity of citizenship claims in federal court:

L There must be complete diversity of citizenship. This means that you may not be a citizen of the

same state as any of the defendants. For example, you are a citizen of New York. If you are involved

in acar accident with one person from New Jersey and one from New York, you cannot sue in federal .
Because you are from the same -state as one of the ‘defendants, there is not complete diversity of
citizenship and your case cannot proceed in federal court. You may be able to proceed, however, in the
appropriate state court.

2. The actual damages must be more than $75,000.00. If the amount you seek to recover is $75,000.00
Or less, you cannot file your action in federal court, even if there is complete Diversity of Citizenship.
If you cannot satisfy both of these requirements, your case does not belong in federal court.

The fact that you can bring these types of lawsuits in federal court does not mean that you must bring them in
federal court. You can always bring a diversity of citizenship case in a state court and in most cases, you can
also bring a federal question case in state court.

Additional Considerations Before Filing Your Action:
1. Did you exhaust your administrative remedies, if such exhaustion is required? For example, some

actions involving employment discrimination, labor law, social security, and. personal injury claims
against federal defendants must be presented to the appropriate administrative agency before filing a
lawsuit in federal district court.

2. Is your action timely? For example, employment discrimination claims generally must be brought within
ninety (90) days of receipt of a “Notice of Right To Sue Letter" from the Equal Employment
Opportunity Commission.

3. Are you filing your case in the correct federal district court? (See the Pro Se Office's handout on venue.)

REV. 05/2010 2
 

~~ Case 1:18-cv-12230-CM Document 5 Filed 02/06/19 Page 4 of 4

Fy Dtt ¢ ‘ |
He soraal, “s of ttolder INS: RegistrationNo- AXXXXXXXX

Date of birthy: NOVEMBER 25, 1937 (ClO tbr Ot lelecleeb: Of ME:

Sez:

Pea A VALLES SSLCUUL RE SALLE 82

FORM N-5SO REV. Bro

 

MALE

 

Tree vese en ens ver en ensue seeurecstanges’ crete tee MrcestywsenaT Dessous Heasncaeseeorthenerposnon basasededsssesseatanecouneareans tes

(Compkte and trué SEGRALMPO of holder}
Be ithnown that, pursuant to- an ipplicationjiled with the Mtorney Genera.

QE:

LOS ANGELES, CALIFORNIA

The Attorney General having found that:

MICHAEL HYUNGSUP KIM
repuiredl bp the Naturgdieation fave ofthe United lates, aatiadin cl the.
Oe conducted oy “

US DISTRICT COURT CENTRAL DISTRICT

LOR

2° PONIONA, CALIFORNIA. _ °”" FEBRUARY 26, 2002

that such person isadnitted as a cttizer of the United States of America

If 18. PUNISHABLE BY U. S. LAW TO COPY,
PRINT OR PHOTOGRAPH THIS CERTIFICATE,
WITHOUT LAWFUL AUTHORITY.

  

Mumtennie Copnietwe auir ann,

 

 
